Case 1:18-cr-20613-JEM Document 40 Entered on FLSD Docket 01/16/2019 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                   CASE NO: IO-ZO6I3-CR-MARTINEZ/OTAZO-REYES

  UNITED STATES OF AMERICA ,

                     Plaintiff,


  SAMUEL BAPTISTE ,

                     Defendant ,



              ORDER OF REFERENCE TO M AGISTRA TE JUDGE

          PURSUANT to 28 U .S .C . Section 636 and the Magistrate Rules

          Southern District        Florida,              captioned

  hereby referred to Magistrate Judge Alicia M . Otazo-Reyes ,

  Evidentiary                                        and        a11 necessary

  and                                               respect       Defendant 's

  Unopposed Motion for Faretta Hearing (ECF No. 381.
         DONE AND ORDERED in Chambersrat MiamirFlorida this 167 day
         January ,2Ol9.



                                              JOSE E . ARTINEZ
                                              UNITED TATES DISTRICT JUDGE


  cc :
  Magistrate Judge Otazo-Reyes
  A l1 Counsel of Record
